Citation Nr: 0927779	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  00-14 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from September 
1968 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 1999 by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening the 
Veteran's claim for service connection for a right knee 
disability, originally denied in an August 1973 rating 
decision.

In July 2003 the Board remanded the Veteran's claim for 
further development.  In March 2007, the Board reopened the 
Veteran's claim for service connection for a right knee 
disability and remanded the appeal for further development.  
The development has been completed, and the case is before 
the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record reflects no competent medical evidence of 
complaints of or treatment for any right knee disability for 
over 12 years after service, and the only competent and 
persuasive opinion addressing the question of whether any 
post-service right knee disability was caused or aggravated 
by military service, including a 35-foot fall from a 
mountain, weighs against the claim.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a claim for 
service connection for a right knee disability was received 
in March 1999.  His claim was reopened in a Board decision 
dated in March 2007.  Thereafter, he was notified of the 
general provisions of the VCAA by the Appeals Management 
Center (AMC) in correspondence dated in May 2007.  This 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in January 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in November 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, and VA and private treatment 
records have been obtained and associated with his claims 
file.  The Veteran has also been provided with a VA joints 
examination to assess the current nature and etiology of his 
claimed right knee disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has a current right knee 
disability as a result of falling down the side of a mountain 
during active military service.

An enlistment examination report dated in June 1968 showed 
normal findings of the lower extremities and documented no 
indentifying body marks or scars.  Service treatment records 
dated in January 1969 revealed that the Veteran was 
hospitalized for two days after falling about 35 feet down a 
cliff on Cheyenne Mountain while responding to a simulated 
exercise.  He reported right hip pain and was admitted for a 
possible skull fracture and to rule out femoral fracture.  He 
denied loss of consciousness.  X-rays of the right hip, 
pelvis, and skull were reported as negative.  The diagnosis 
included abrasion, NEC (not elsewhere classified), right hip 
and knee; contusion skin on right, secondary to the abrasion 
diagnosis; and observation for fractured skull, no injury 
found.  The remaining service treatment records make no 
reference to the right knee.  In a separation examination 
report dated in March 1972, a half-inch and a quarter-inch 
scar were identified on the Veteran's right knee, and 
findings of the lower extremities were reported as normal.

In a post-service VA examination report dated in August 1972 
musculoskeletal findings were reported as normal.  

In an inpatient VA treatment record for a right-sided nasal 
obstruction dated in August 1987 the Veteran reported that he 
fractured his right patella (knee) when he slipped on ice in 
December 1984.  VA orthopedic treatment notes dated from June 
to September 1996 showed treatment for a left knee fracture 
following a fall from a retaining wall.  Additional VA 
treatment records dated from January 1987 to February 1998 
contained no complaints, findings, or treatment for a right 
knee disability.

Private treatment records from St. Joseph's Hospital dated in 
October 1985 (received in December 2002) contained complaints 
and findings related to a workplace back injury.

In a VA employee health/ambulatory care treatment note dated 
in April 1998 the Veteran reported sustaining a work injury 
at the VA clinic when he tripped over a door sill and hit his 
right knee on a metal waste can.  The assessment was minor 
contusion right knee.

In a VA orthopedic note dated in October 1999, the Veteran 
complained of right hip and knee pain and presented copies of 
his hospital records from his January 1969 fall.  The Veteran 
reported that after the fall, he laid on the ground for 1-1/2 
hours before he was found.  The assessment was residuals of 
fall in 1969.

In a VA orthopedic note dated in June 2000 the Veteran 
reported intermittent low back pain and pain in his right hip 
area down to his right leg and right foot.  The assessment 
was pain in the low back, right hip, and right leg.  The 
physician, the director of the orthopedic section, opined 
that it was at least as likely as not that the present 
complaints could all be attributed to the injuries received 
[during the fall down the mountain] while on active duty.

In a May 2002 reply to a development request, a VA physician 
outlined that service records of the January 1969 fall showed 
right knee and hip abrasions, a contusion to the right hip, 
no loss of consciousness, and negative x-ray of the right 
hip, pelvis, and skull.  She opined that based on the 
available information it was likely that given the 
information obtained from the Veteran that his problems stem 
from the [fall of at least 35 feet during service].  She 
noted that the Veteran had post-service bilateral patellar 
fractures, which no doubt had aggravated his knee problems.  
She observed that the Veteran's statement that he was 
unconscious for two hours differed from what was recorded in 
the chart.  She indicated that she had no current information 
as to the orthopedic status of his knee.  She opined that 
given the paucity of information from the fall, surrounding 
the fall, and the hospitalization, the claims that he did not 
have any pre-existing problems, and the severity of the fall, 
one could only surmise that his back and knee problem were 
initiated by this severe fall.

In a VA spine examination report dated in August 2002 the 
Veteran reported current sustained buttock pain with 
radiating pain down to his right leg and going across the 
back to his left buttock.  He reported past medical history 
that included knee discomfort.  Physical examination of his 
knees was reported as full extension, flexion to 135 degrees, 
no effusion, no crepitation, and nontender.  The diagnosis 
included history of right knee, service-connected, 
unremarkable in this examination.

In a VA radiology report of the right knee dated in November 
2002, the impression was possible minimal depression of the 
lateral tibial plateau; asymmetric sclerosis (lateral greater 
than medial) involving the tibial plateau; linear lucency 
involving the lateral patella, which may represent a 
bipartite patella, a normal variant, or a subacute fracture; 
and no evidence of joint dislocation or joint effusion.

Private treatment records from Holy Family Hospital and 
Medical Center dated in November 2002 contained no complaints 
or findings related to a right knee disability.

A response from Dr. B. V. Chiropractic Clinic dated in 
December 2002 indicated that medical records from treatment 
received in 1986 were no longer available.  

Additional VA treatment records dated from May 1998 to June 
2004, including multiple evaluations by orthopedic 
specialists, were silent for complaints, findings, or 
treatment for a right knee disability.

In a VA joints examination report dated in June 2008, the 
examiner reviewed the claims folder, noting that it 
documented a 35-foot fall from a mountain in January 1969 
with a diagnosis that included abrasion right hip and knee 
with no loss of consciousness and negative skull and pelvis 
x-rays; a post-service right knee fracture in 1984 after 
slipping on ice; and a left knee fracture in 1996.  The 
Veteran reported increasing right knee pain.  Following a 
physical examination, the diagnosis was degenerative 
arthritis and lateral patellofemoral pain in right knee 
aggravated by bipartite patella status post right patella 
fracture.  The examiner opined that it was less likely as not 
that any current right knee disorder was caused by or was a 
result of any in-service disease or injury, including the 
fall off a mountain in 1969.  The examiner's rationale was 
that the Veteran was seen by orthopedics in the VA several 
times, and his complaint was that of back pain; there was no 
mention of right knee pain until after he suffered an 
accident where he slipped on the ice and fractured his right 
patella.

The Board has considered the Veteran and his representative's 
contentions, but finds that service connection for the 
Veteran's right knee disability is not warranted because 
there is no persuasive medical evidence establishing a 
connection between his right knee degenerative arthritis and 
lateral patellofemoral pain and any event, injury, or disease 
during active military service, including the 35-foot fall 
down a mountain in 1969.  

The Board observes that the first medical evidence of record 
of any post-service right knee problem is the August 1987 VA 
inpatient treatment records, in which the Veteran reported 
that he fractured his right knee in December 1984 after 
slipping on ice, more than 12 years after separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (the passage of many years between service discharge 
and medical documentation of a claimed disability is evidence 
against a claim of service connection).

The Board also notes that only the June 2000 VA orthopedic 
note, the May 2002 VA report in response to a development 
request, and the June 2008 VA joints examination report 
contain opinions regarding the relationship between the 
Veteran's right knee disability with events or injuries 
during active service.  The June 2000 opinion from the VA 
orthopedic doctor is of little probative value, however, 
because it does not specifically relate to the Veteran's 
right knee.  Rather, it referred generally to his right leg, 
in addition to his right hip and right foot.  

Similarly, the May 2002 VA medical opinion is of little 
probative value because the physician did not physically 
examine the Veteran, and the opinion was speculative, as the 
examiner "surmised" that the Veteran's right knee 
disability was related to the January 1969 fall.  
Unfortunately, medical opinions expressed in speculative 
language do not provide the degree of certainty required for 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
In addition, neither the June 2000 nor the May 2002 opinion 
contained any medical rationale in support of the opinion 
that the Veteran's right knee disability was related to 
service.  Therefore, the Board concludes that these opinions 
are entitled to no probative value.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302-04 (holding that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes to the probative value to a 
medical opinion).

The Board also notes that the August 2002 VA spine 
examination report implied that the Veteran had a right knee 
disability that was related to service.  Again, however, 
there was no medical rationale to support this conclusion.  
Therefore, it is not entitled to any probative value.  Id.

In comparison, the June 2008 VA examiner's opinion was based 
on a thorough review of the claims file, a comprehensive 
physical examination of the Veteran's right knee, and it was 
supported by a factually accurate, articulated medical 
rationale.  As a result, the Board finds that this opinion is 
persuasive.  The Board also points out that the June 2008 
opinion is supported by the service treatment records 
themselves, which show no complaints, findings, or treatment 
for any right knee problems in the three years of active 
military service following the 35-foot fall down a mountain 
and the resulting right knee abrasions.  In conclusion, 
entitlement to service connection for a right knee disability 
is not warranted.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative 
advanced in connection with the claim on appeal.  The Board 
has considered the Veteran's claim that he has a right knee 
disability that was caused by a serious fall during military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render 
probative (i.e., persuasive) opinions on such medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  Consequently, the lay 
assertions as to the nature or etiology of his claimed right 
knee disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for a right knee disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for residuals of an injury 
to the right knee is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


